Citation Nr: 1111591	
Decision Date: 03/23/11    Archive Date: 04/05/11

DOCKET NO.  10-02 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to a compensable rating for bilateral hearing loss.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for loss of taste and dry mouth or "cotton mouth" as a result of a surgery performed at a Department of Veterans Affairs (VA) medical facility in January 2008.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel


INTRODUCTION

The Veteran served in the Army National Guard from January 1975 to January 1981, with periods of active service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  The Veteran testified before the undersigned Veterans Law Judge at a hearing at the RO in May 2010, and a transcript of that hearing has been associated with the claims file.  

The issue of entitlement to compensation under 38 U.S.C.A. § 1151 addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

The weight of the evidence demonstrates no more than Level I hearing impairment bilaterally at all times during the course of the appeal, and any functional effects due to bilateral hearing loss do not result in an exceptional disability picture to warrant referral for extra-schedular consideration.


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.3, 4.7, 4.85-4.87, Diagnostic Code 6100 (2010).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not in the record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002).  These notice requirements apply to all elements of a claim, including the degree and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Proper VCAA notice must be provided prior to the initial unfavorable decision on the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  

The Board notes that the U.S. Court of Appeals for Veterans Claims (Veterans Court) has held that, in order to comply with 38 U.S.C.A. § 5103(a), certain specific notice requirements must be met for increased rating claims.  See Vazquez-Flores v. Peake, 22 Vet. App. 37, 43 (2008).  However, the U.S. Court of Appeals for the Federal Circuit subsequently held that only "generic notice," and not "veteran-specific" notice is required under 38 U.S.C.A. § 5103(a) in response to the "particular type of claim."  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Further, the decision of the Veterans Court was vacated insofar as it requires VA to notify a veteran of alternative diagnostic codes or potential "daily life" evidence.  Id.; see also Elliott v. Shinseki, No. 07-2622, 2009 WL 3489035, *3 (Vet. App. Oct. 30, 2009) (memorandum decision) (holding that the failure to inform the claimant of specific criteria in diagnostic codes or of potential "daily life" evidence was not a notice defect and, instead, determining whether sufficient "generic notice" was provided).

In this case, the Veteran was advised in April 2008, prior to the initial unfavorable rating decision, of the evidence and information necessary to establish a disability rating and an effective date, and the responsibilities of the Veteran and VA in obtaining such evidence.  The Veteran was specifically advised of examples of types of lay or medical evidence, and that he should provide any VA or private treatment records or provide sufficient information to allow VA to obtain such records.  The Board notes that this letter referred to a claim for service connection, as opposed to an increased rating, and did not advise the Veteran that the evidence must show that his bilateral hearing loss has increased in severity.  However, neither the Veteran nor his representative have argued that there has been any prejudice do to any possible notice defects.  Further, the Veteran and his representative have demonstrated actual knowledge of this requirement by arguing and presenting evidence that his hearing difficulties have increased over time.  See, e.g., hearing transcript.  As such, the essential fairness of the adjudication was not affected by any notice defects.  See Shinseki v. Sanders, 129 S.Ct. 1696, 1705-06 (2009) (determinations concerning harmless error should be made on a case-by-case basis, and the claimant has the burden of showing prejudice); Sanders v. Nicholson, 487 F.3d 881, 889 (2007) (setting forth factors for determining whether a VCAA notice error affected the essential fairness of the adjudication; reversed on other grounds by Shinseki, supra).  Accordingly, the Board finds that VA has satisfied its duty to notify in accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159, as well as Vazquez-Flores v. Shinseki, in view of the fact that any notice defects did not affect the essential fairness of the adjudication of the Veteran's claim.

Concerning the duty to assist, all identified, pertinent treatment records have been obtained and considered.  While a July 2007 audiogram for VA treatment purposes is not of record, the results are summarized in the VA treatment records, and there is no indication of any prejudice from the absence of the actual audiogram.  Further, there is no indication that the Veteran receives benefits from the Social Security Administration for his claimed disability.  Additionally, the Veteran was afforded a VA audiological examination in July 2008.  The Board notes that the examination report includes a full description of the functional effects of the Veteran's hearing disability, including his chief complaint and situation of greatest difficulty, as required by Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  Further, neither the Veteran nor his representative have argued that this examination is inadequate for rating purposes.  The Board observes that the VA audiological examination is over two years old.  However, the mere passage of time does not require a new VA examination where an otherwise adequate examination has been conducted.  Rather, there must be an indication that the disability has increased in severity since the last examination.  Palczewski v. Nicholson, 21 Vet App 174, 181-82 (2007).  In this case, there is no indication of any increase in hearing impairment since VA examination.  Rather, the Veteran indicated at the May 2010 Board hearing that his hearing had "improved somewhat" since his January 2008 ear surgery, which was prior to the VA examination.  This is also reflected in his post-surgery treatment records.  As such, no further VA examination is necessary, and the medical evidence of record is sufficient for a fair adjudication.

In the circumstances of this case, a remand of the Veteran's increased rating claim would serve no useful purpose, as it would unnecessarily impose additional burdens on VA with no benefit to the Veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  VA has satisfied its duties to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceedings.  As such, the Veteran will not be prejudiced by a decision on the merits of his claim.

II. Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board must also consider staged ratings, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the appeal.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).


Disability ratings for hearing loss are assigned based on the results of controlled speech discrimination tests combined with the results of puretone audiometry tests.  See 38 C.F.R. §§ 4.85-4.87.  Such evaluations are assigned through a structured formula, i.e., a mechanical application of the rating schedule to numeric designations that are assigned after audiometric evaluations have been rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  First, a Roman numeral designation of I through XI is assigned for the level of hearing impairment in each ear.  Table VI is used to determine a Roman numeral designation based on a combination of the speech discrimination percentage and the average puretone threshold, or the sum of the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by four.  After a Roman numeral designation has been assigned for each ear, Table VII is used to determine the compensation rate by combining such designations for hearing impairment in both ears.  38 C.F.R. § 4.85.  

In certain circumstances, the Roman numeral designation for hearing impairment may be determined based only on the puretone threshold average, using Table VIA.  Specifically, Table VIA will be used if the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc.  Table VIA may also be used where the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, or where the puretone threshold at 1000 Hertz is 30 decibels or less and the puretone threshold at 2000 Hertz is 70 decibels or more.  Where such an exceptional pattern of hearing impairment is shown, a Roman numeral designation for hearing impairment may be ascertained using either Table VI or Table VIA, whichever results in the higher numeral.  38 C.F.R. §§ 4.85(c), 4.86.  

In this case, the Veteran requested an increased rating in February 2008, asserting that his bilateral hearing loss had worsened in its severity.  He was afforded a VA audiological examination in July 2008.  At that time, the Veteran reported a chief complaint of hearing loss and ringing in the ear, with his situation of greatest difficulty being hearing in crowds.  It was noted that he suffered ruptured tympanic membranes due to hazardous noise exposure during service in 1975, which resulted in the grant of service connection for hearing loss and tinnitus.  The Veteran has had several ear surgeries over the years, most recently in early 2008.

The July 2008 VA examiner recorded an average puretone threshold from 1000 to 4000 Hertz of 28.75 decibels in the right ear, with a speech discrimination score of 92 percent.  The average puretone threshold in the left ear was 46.25 decibels, with a speech discrimination score of 94 percent.  The examiner summarized that the Veteran had mixed hearing loss in the right ear, of normal to mild severity, with an air bone gap at 4000 Hertz.  He was also noted to have mixed hearing loss in the left ear, of mild to severe degree, with significant air bone gaps from 1000 to 4000 Hertz.  Word recognition was noted to be excellent bilaterally.  

The Board notes that the VA examiner recorded puretone thresholds at 1000 to 4000 Hertz ranging from 25 to 35 decibels in the right ear and from 30 to 75 decibels in the left ear, with a threshold of 30 decibels at 2000 Hertz in each ear.  As such, there is no exceptional pattern of hearing impairment.  Therefore, applying Table VI, the average puretone threshold of 28.75 decibels and 92 percent speech discrimination in the right ear, as well as the average puretone threshold of 46.25 decibels and 94 percent speech discrimination in the left ear, translate to Level I hearing impairment bilaterally.  These combine for a noncompensable rating under Table VII. 

Pertinent VA treatment records are generally consistent with the evidence in the July 2008 VA examination report.  In particular, the Veteran was noted to be eligible for new hearing aids in July 2007 based on an audiogram that showed mild sloping to severe mixed hearing loss and excellent word recognition bilaterally.  Accordingly, new hearings aids were issued in August 2007.  The Veteran was noted to have no barriers to learning, including hearing impairment, in September 2007.  In February 2008, approximately one month after his ear surgery, the Veteran reported that he felt that his hearing was improving.  Similarly, at the February 2011 Board hearing, the Veteran indicated that his hearing had somewhat improved since the January 2008 ear surgery.  In February 2009 and May 2009 VA examination reports pertaining to the 38 U.S.C.A. § 1151 claim as a result of this ear surgery, the examiner noted that the Veteran complained of slight hearing loss and tinnitus over the years, and referred to the July 2008 audiometric data.

Based on the foregoing evidence, the Board finds that the Veteran is not entitled to a compensable rating for bilateral hearing loss.  Specifically, as discussed above, data collected at the July 2008 VA audiological examination warrants a noncompensable rating, and there is no objective data indicating any increase in severity of hearing impairment after that time.  The Board acknowledges that the Veteran is competent to report observable symptoms of his disability, such as increased hearing difficulties and difficulty hearing in background noise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Further, there is no indication that these statements are not credible.  However, the Board finds that the objective medical evidence of record, which directly addresses the rating criteria concerning the Veteran's hearing disability, is more probative than the Veteran's subjective reports of an increased disability.  Moreover, to the extent that any ringing in the ears affects his ability to hear, the Board notes that the Veteran has been in receipt of a 10 percent rating for service-connected tinnitus for the entire period on appeal.  

In summary, the weight of the evidence does not warrant a compensable rating for bilateral hearing loss.  The Board has considered all potentially applicable rating codes and finds no basis upon which to assign a compensable evaluation for bilateral hearing loss under any alternate code.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  Further, staged ratings are not warranted, as the manifestations of the Veteran's bilateral hearing loss have been relatively consistent throughout the appeal.  See Hart, 21 Vet. App. at 509-10.  To the extent that there may be any fluctuations, they do not meet the criteria for a higher rating during the period on appeal.  

The Board has considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  An extra-schedular rating is warranted if a case presents such an exceptional or unusual disability picture, with such related factors as marked interference with employment or frequent periods of hospitalization, that it would be impracticable to apply the schedular standards.  Analysis under this provision involves a three-step inquiry, and extra-schedular referral is necessary only if analysis under the first two steps reveals that the rating schedule is inadequate to evaluate the claimant's disability picture and that such picture exhibits such related factors as marked interference with employment or frequent periods of hospitalization.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  

In this regard, the symptomatology of the Veteran's bilateral hearing loss is fully contemplated by the schedular rating criteria.  As noted above, such symptoms include difficulty hearing and understanding, especially in crowds, requiring the use hearing aids, which have been issued by VA.  Therefore, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and the rating schedule is adequate to evaluate his disability picture.  Moreover, there are no related factors such as marked interference with employment or frequent periods of hospitalization due to bilateral hearing loss.  To the extent that the Veteran's bilateral hearing loss may affect his employment, any such interference is addressed by the rating schedule.  In this regard, the percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and they are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Accordingly, it is not necessary to refer this case for consideration of an extra-schedular rating.  See Thun, 22 Vet. App. at 115-16.

The Board has further considered whether a claim for a total disability rating on the basis of individual unemployability due to service-connected disabilities (TDIU) has been raised.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Here, there is no indication that the Veteran has been unemployed during the appeal, or that he is unemployable due to his bilateral hearing loss.  Rather, the Veteran reported at the VA examination that he had been employed as a store manager since 1990.  As such, a claim for a TDIU is not raised by the evidence of record and need not be addressed.  

As the preponderance of the evidence is against a compensable rating for bilateral hearing loss at any time during the appeal, the benefit of the doubt doctrine does not apply, and the claim must be denied.  38 C.F.R. § 4.3.  


ORDER

A compensable rating for bilateral hearing loss is denied.


REMAND

Further development is necessary for a fair adjudication of the Veteran's claim for compensation under 38 U.S.C.A. § 1151.  Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran asserts that he suffered additional disability in the form of loss of taste and loss of saliva, which he describes as dry mouth or cotton mouth, as a result of nerve damage during an ear surgery performed by VA in January 2008.  He states that, although he was advised of the possible loss of taste prior to the surgery, he was not informed of the possible loss of saliva.  The Veteran further asserts that he was not requested to sign a consent form until shortly before the surgery, after anesthesia had already been administered, and the only witness other than the VA provider was his 17-year-old daughter.  See, e.g., hearing transcript.

For claims filed on or after October 1, 1997, as here, to be entitled to compensation under 38 U.S.C.A. § 1151, additional disability or death must have been directly caused by carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of VA.  38 C.F.R. § 3.361(c),(d).  

This standard will be met if VA failed to exercise the degree of care that would be expected of a reasonable health care provider, or if VA furnished treatment, care, or examination without the informed consent of the veteran (or his or her representative).  There must be substantial compliance with the informed consent procedures as set forth in 38 C.F.R. § 17.32, including proper documentation of informed consent and signature consent for certain procedures.  Minor deviations from these procedures that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  38 C.F.R. § 3.361(d)(1).

Alternatively, compensation will be awarded under 38 U.S.C.A. § 1151 if additional disability or death was directly caused by an event not reasonably foreseeable, which is determined on a case-by-case basis.  The event must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment at issue.  In determining whether an event was reasonably foreseeable, consideration will be given to whether it is the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).  

In this case, the Veteran was afforded two VA examinations by the same examiner pertaining to his 38 U.S.C.A. § 1151 claim, in February 2009 and May 2009, after the January 2008 operative report was obtained.  The examiner noted that the Veteran's oral symptoms including loss of taste and objective dry mouth due to lack of saliva apparently started after his January 2008 surgery.  He opined that these symptoms are most probably secondary to chorda tympani nerve injury from ear surgery, and that this is not unusual in middle ear surgery.  

While an electronic summary of the Veteran's informed consent is of record, the signed consent form itself has not been associated with the claims file.  As the Veteran's procedure required the use of anesthesia, signature consent is required.  See 38 C.F.R. § 17.32(d)(1).  Moreover, there is no indication in the treatment records as to what risks the Veteran was informed of prior to the January 2008 surgery.  As such, a remand is necessary to obtain the signed consent form and any other pertinent VA treatment records or notes.  Thereafter, the Veteran's claim should be readjudicated based on all evidence of record.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all VA records pertaining to the Veteran's January 2008 ear surgery, specifically to include a copy of the signed consent document and any handwritten notes from VA providers.  All requests and responses must be documented in the claims file, and efforts to obtain VA records must continue until a determination is made that such records do not exist or any further efforts to obtain them would be futile.  If any records cannot be obtained after making reasonable efforts, the Veteran should be informed of the attempts made and allowed an opportunity to provide such records.

2.  After completing any further development as may be indicated by any response received upon remand, readjudicate the claim for compensation pursuant to 38 U.S.C.A. § 1151 based on all lay and medical evidence of record.  If the claim remains denied, issue a supplemental statement of the case to the Veteran and his representative, which addresses all relevant law and all evidence associated with the claims file since the last statement of the case.  Allow an appropriate period of time for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


